t c summary opinion united_states tax_court iraj mahdavi petitioner v commissioner of internal revenue respondent docket no 23188-09s filed date iraj mahdavi pro_se mistala g merchant for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issue for decision is whether petitioner is entitled to a deduction for car and truck expenses claimed on a schedule c profit or loss from business we hold that petitioner is not entitled to such deduction background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in orange county california when the petition was filed during petitioner worked as a university professor for two different for-profit institutions in southern california teaching business management at the graduate and undergraduate levels most of the courses petitioner taught were on an accelerated basis with some courses lasting month and others weeks in addition to his teaching petitioner had a schedule c property management and real_estate brokerage business petitioner obtained his real_estate license in and his real_estate brokerage license in since petitioner has been pursuing his real_estate business he has never turned a profit at trial petitioner explained that his real_estate business is not a regular real_estate business but a brokerage for investment and large property petitioner further explained that he must look for important large properties investigate them put as much information about them as possible together and then present it to clients clients who may be all over california some of them are even outside of california but in order to do that i need to have a good look at the property most of the time petitioner would look for property and then find a client to match it but sometimes he had some clients who would be looking for certain things and then he would go out and look for those kinds of things as a result of his real_estate activity petitioner drove from his home in orange county california to various locations throughout the state of california petitioner maintained a calendar on which he listed the purported destinations of his travel and total miles driven for example in the month of january petitioner’s calendar shows he drove from his home in orange county to san francisco ventura palmdale redding san at trial respondent conceded that petitioner’s real_estate business was not an activity_not_engaged_in_for_profit within the meaning of sec_183 and that the expenses in issue were not startup expenses as defined in sec_195 jose julian apple valley santa barbara and fresno and made two trips to palm springs for a claimed total of big_number miles during petitioner used three vehicles for both business and personal purposes for the first part of the year petitioner drove a ford thunderbird the ford thunderbird was later traded in for a dodge magnum which was used for the remainder of the year in the latter part of the year petitioner also drove in addition to the dodge magnum a honda civic which was his daughter’s vehicle on his federal_income_tax return petitioner reported wages of dollar_figure attributable to his teaching activities attached to petitioner’s return was a schedule c for his property management and real_estate brokerage business on the schedule c petitioner reported income of dollar_figure but claimed a net_loss of dollar_figure which resulted from a number of deductions specifically including dollar_figure of car and truck expenses that consisted entirely of mileage for petitioner’s real_estate brokerage activity all of the income reported on the schedule c was from petitioner’s property management activity as petitioner did not have any income from his real_estate brokerage activity petitioner’s calendar shows that on jan he drove from orange county to redding and that he returned to orange county on jan for a claimed total of big_number miles at an average of miles per hour this would have necessitated driving over hours in a 2-day period thus the court wonders how petitioner could have had a good look at the property in the notice_of_deficiency respondent disallowed the deduction of dollar_figure claimed by petitioner for car and truck expenses on the schedule c discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 cf sec_7491 applicable only if inter alia the taxpayer has both complied with the requirements to substantiate an item sec_7491 and maintained all records required under the internal_revenue_code sec_7491 deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving his or her entitlement to the deductions claimed rule a 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 further requires taxpayers to maintain books_and_records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 e income_tax regs if a taxpayer is unable to fully substantiate the expenses_incurred but there is evidence that deductible expenses were incurred the court may under certain circumstances allow a deduction based upon an approximation of expenses 39_f2d_540 2d cir but see 245_f2d_559 5th cir 85_tc_731 however in the case of expenses relating to the use of listed_property specifically including any passenger_automobile or other_property used as a means of transportation sec_274 imposes stringent substantiation requirements to document the nature and amount of such expenses sec_280f and ii 50_tc_823 affd per curiam 412_f2d_201 2d cir larson v commissioner tcmemo_2008_187 sec_1_274-5t temporary income_tax regs fed reg date expressly superseding the so-called cohan_rule and making it inapplicable thus in order to satisfy these strict substantiation requirements the taxpayer must maintain adequate_records or sufficient corroborating evidence to establish each element of an expenditure sec_274 sec_1_274-5t c i temporary income_tax regs fed reg date elements of an expenditure include the amount of such expense the time and place of the expense and the business_purpose of the expense sec_274 if the listed_property is used for both personal and business purposes deductions are disallowed unless a taxpayer establishes the amount of the business use of the property in question kinney v commissioner tcmemo_2008_287 sec_1_274-5t temporary income_tax regs fed reg date on his return petitioner claimed a deduction for car and truck expenses of dollar_figure the only documentation petitioner maintained as a mileage log was the calendar on which he wrote the destination to which he drove and the number of miles driven the destination descriptions are vague and generic in nature listing just a city name a business_purpose for the miles driven is noticeably absent and no client identification is provided undoubtedly petitioner used his vehicles for business purposes during the year in issue however we are unable to find that petitioner’s calendar is sufficient to constitute a mileage log for purposes of sec_274 thus we conclude that petitioner’s mileage log is not an adequate record within the meaning of sec_274 and the regulations thereunder of mileage expenses and that petitioner has failed to provide other corroborative evidence sufficient to establish that he has met the requirements of that section see also 87_tc_74 accordingly we sustain respondent’s determination disallowing the deductions for car and truck expenses claimed by petitioner on his tax_return conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed those arguments we conclude that they are without merit to reflect our disposition of the disputed issue decision will be entered for respondent
